DETAILED ACTION

Claims 1-20 are pending with an effective filing date of 5/31/2018.  Claims 1, 2, 4-12 and 14-20 are amended as per applicant’s amendment dated 12/03/2021.  Claims 1-20 are rejected and the rejection is final.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive. 
	Regarding the rejection of claim 1 under 35 USC 101, applicant states [Remarks, page 11-12], that the claimed subject matter is not a mental process and should be considered to be statutory.  The examiner disagrees.  In this case, the claimed subject matter is directed toward steps of receiving input, determining a triggering event, displaying user interface elements, receiving additional input, recording an association, and displaying an indicator.  The limitations of determining a triggering event, displaying elements/indicators and recording an association, as drafted are processes that under the broadest reasonable interpretation could be carried out in the mind but for the recitation of generic computer components.  Therefore, the claimed subject matter as recited fails step 2A.  
	Applicant further states [Remarks, page 13], that the claimed subject matter is integrated into a practical application and provide a “specific improvement” based on applicants specification at 0034.  The examiner disagrees.  It is noted that the features upon which applicant relies (i.e., the subject matter of applicant’s specification at 0034) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In this case, the claimed subject matter as recited is limited to generic steps which may be considered in the mind, as previously described.  If a limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but a high level of generality.  The processors and media are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer, see MPEP 2106.05(f).  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer, see MPEP 2106.05(h).  
	The steps of receiving input represent mere data gathering that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process of determining a triggering event.  Therefore, receiving input is insignificant extra-solution activity, see MPEP 2106.05(g).  Similarly, the displaying limitation represents extra-solution activity because it is a mere nominal or tangential addition to the claim amounting to mere data output, see MPEP 2106.05(g).  Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that could otherwise be carried out using pen and paper, by using the computer components as a tool. 
	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to 
	Considering the additional elements individual and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.  
	Claim 1 is rejected. 

	Applicant’s arguments regarding the prior art rejection are moot because the arguments do not address the prior art references as currently combined.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as being directed toward a judicial exception.  
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
	The claim recites receiving input, determining a triggering event, displaying user interface elements, receiving additional input, recording an association, and displaying an indicator.  
	The limitations of determining a triggering event, displaying elements/indicators and recording an association, as drafted are processes that under the broadest reasonable interpretation could be carried out in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  
	If a limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  This judicial exception is not integrated into a practical application.  In particular, the claim recites one or more processors and one or more non-transitory computer readable media which are recited at a high level of generality.  The processors and media are recited so generically that they represent no more than see MPEP 2106.05(f).  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer, see MPEP 2106.05(h).  
	The steps of receiving input represent mere data gathering that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process of determining a triggering event.  Therefore, receiving input is insignificant extra-solution activity, see MPEP 2106.05(g).  Similarly, the displaying limitation represents extra-solution activity because it is a mere nominal or tangential addition to the claim amounting to mere data output, see MPEP 2106.05(g).  Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that could otherwise be carried out using pen and paper, by using the computer components as a tool. 
	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of processors and media amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  

	The courts have found similar subject matter to be ineligible, for example: collecting information, analyzing it and displaying certain results, see Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).

	Claim 2 is directed toward associating workflow stages with generic content which is a mental process.  The claimed subject matter does not convert the abstract idea into a practical application.  
	Claim 3 is directed toward storing user information which is well understood routine and conventional, see MPEP 2106.05(d)(II).  The claimed subject matter does not convert the abstract idea into a practical application.  
	Claim 4 merely reiterates the same subject matter as the independent claim.  The claimed subject matter does not convert the abstract idea into a practical application.  
	Claim 5 is directed toward editing generic information which is a mental process.  The claimed subject matter does not convert the abstract idea into a practical application.  
	Claim 6 merely reiterates the same subject matter as the independent claim.  The claimed subject matter does not convert the abstract idea into a practical application.  

	Claims 8 and 9 merely reiterate the same subject matter as the independent claim.  The claimed subject matter does not convert the abstract idea into a practical application.    
	Claim 10 is directed toward setting a maximum time for input.  The claimed subject matter does not convert the abstract idea into a practical application.  
	Claim 11 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above.  
	Claim 12 includes similar subject matter to that of claim 2 and is rejected based on the same reasoning as stated for claim 2 as noted above.  
	Claim 13 includes similar subject matter to that of claim 3 and is rejected based on the same reasoning as stated for claim 3 as noted above.  
	Claim 14 includes similar subject matter to that of claim 4 and is rejected based on the same reasoning as stated for claim 4 as noted above.  
	Claim 15 includes similar subject matter to that of claim 5 and is rejected based on the same reasoning as stated for claim 5 as noted above.  
	Claim 16 includes similar subject matter to that of claim 6 and is rejected based on the same reasoning as stated for claim 6 as noted above.  
	Claim 17 includes similar subject matter to that of claim 7 and is rejected based on the same reasoning as stated for claim 7 as noted above.  

	Claim 19 includes similar subject matter to that of claim 9 and is rejected based on the same reasoning as stated for claim 9 as noted above.  
	Claim 20 includes similar subject matter to that of claim 10 and is rejected based on the same reasoning as stated for claim 10 as noted above.  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearl et al. (Patent Application Publication 2017/0048285; hereinafter referred to as Pearl) in view of Kochhar et al. (Patent Application Publication 2017/0076101; hereinafter referred to as Kochhar) in further view of Burman et al. (Patent Application Publication 2014/0201131; hereinafter referred to as Burman).

	As per claim 1, Pearl discloses a system for tagging of specific content in electronic content associated with an application, the system comprising: one or more processors [Pearl, 0215]; and

one or more non-transitory computer readable media including instructions [Pearl, 0215] which, when executed by the one or more processors, cause the one or more processors to:

receive, from a first computing device, first user input responsive to a first user selecting a first content element of 1 to facilitate management of objects representing files and a shared content object may be selected from workspace 16061 (0168)]

determine, responsive to the first user input, that a first triggering event has occurred for the first content element by detecting a pattern of usage by the first user based on the first user input [Pearl, shared content object may be selected (“pattern of usage”) from workspace 16061 (0168), a workflow view may present a sequence of work item tasks for example: approve, assign, sign, publish etc.; since the view is presented, the triggering event occurred (0169)]

cause, in response to the determination that the first triggering event has occurred, the application to present on a display of the first computing device of the first user, a first user interface element including a plurality of workflow stage options, the plurality of workflow stage options including a first workflow stage [Pearl, a workflow view may present a sequence of work item tasks for example: approve, assign, sign, publish etc.; since the view is presented, the triggering event occurred (0169)].

receive, from the first computing device, a second user input indicating a selection of the first workflow stage [Pearl, a workflow view may present a sequence of work item tasks for example: approve, assign, sign, publish etc. (0169), user U4 may release document f3 for approval at workflow event 16521 (0176)]

record, in response to receiving the second user input, an association between the first workflow stage and the first content element by automatically adding the association to the electronic document [Pearl, metadata attributes are updated, Fig. 16C1 (0179)]

cause the application to display, on a second computing device, 
[Pearl, U3 may complete active work item, Fig. 16C1 (0179)]
	Pearl does not explicitly disclose: a plurality of content elements of an electronic document in the application, wherein each content elements includes a portion of the electronic content that is less than an entirety of the electronic document.
	However, Kochhar teaches this aspect [Kochhar, user permissions allow access to one or more portions of a document (0042)].

	Neither Pearl nor Kochhar explicitly disclose: a first indicator corresponding to the first workflow stage.
	However, Burman teaches this aspect [Burman, for a selected highlighted (first indicator) social document such as RFP Response, the document specifics portion of the window illustrates workflow steps for the selected document, i.e. RFP draft 310 (0039)].

	Pearl and Kochhar in combination teach workflow events which occur in progression causing updates to shared document portions.  Burman teaches a GUI for workflow collaboration.  The workflow collaboration GUI as taught by Burman could have been combined with the workflow progression as described by Pearl to provide a method of generating a workflow and assigning tasks to collaborators of a shared multi-piece document using a GUI.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one or ordinary skill in the art at the time of the invention.  One would have been motivated to combine the teachings to provide a method of generating a workflow and assigning tasks to collaborators of a shared multi-piece document using a GUI.

	As per claim 2, Pearl, Kochhar and Burman in combination teach the system of claim 1 as noted above and further teach wherein: the instructions further cause the one or more processors to: reduce access by a second user to the first content element in response to the determination that the first workflow stage is associated with the first content element [Kochhar, a content manager may assign permission to document portions based on groups or roles (0022), the content viewer may limit which sub-parts of content may be viewed (0045), restrictions may also be added regarding printing, emailing for particular users (0051)].
	Since, a content manager may assign permission based on groups or roles and the content viewer may limit access to sub-parts based on the permission policies, it follows that the content manager may “reduce access” based on permission policies.  

	As per claim 3, Pearl, Kochhar and Burman in combination teach the system of claim 1 as noted above and further teach wherein the instructions further cause the one or more processors to store information associated with a user’s credentials [Kochhar, a user may be given permission to access a document portion based on roles or groups which may be stored at a management server (0042)].

	As per claim 4, Pearl, Kochhar and Burman in combination teach the system of claim 1 as noted above and further teach wherein the instructions further cause the one or more processors to: receive a third user input indicating a selection of the first 

cause, in response to receiving the third user input, the application to invoke a second user interface element presenting at least a first option.[Burman, a user interface with several options is presented, Fig. 7 (0049)].

	As per claim 5, Pearl, Kochhar and Burman in combination teach the system of claim 4 as noted above and further teach wherein the first option includes a third user interface element presenting an editable copy of the first content element [Burman, the user may add comments to the document, Fig. 7 (0049)].

the instructions further cause the one or more processors to: receive a fourth user input in which the copy of the first content element is modified [Burman, the user may add comments to the document, Fig. 7 (0049)].

record, in response to receiving the fourth user input, an association between the third fourth user input and the first content element [Burman, comments are stored, Fig. 7 (0049)]. 



	As per claim 6, Pearl, Kochhar and Burman in combination teach the system of claim 4 as noted above and further teach wherein: the first option includes a third user interface element configured to receive additional information to be associated with the first workflow stage [Burman, for the second workflow step, collaborators 316 may be associated (0039)].

the instructions further cause the one or more processors to: receive a fourth user input through the third user interface element [Burman, for the second workflow step, collaborators 316 may be associated (0039)].

associate, in response to receiving the fourth user input, the fourth user input with the first workflow stage [Burman, for the second workflow step, a status may be associated (0039)].

display a second indicator corresponding to the fourth user input when the first indicator is being displayed [Burman, a dashboard may display icons for managing workflows of a document (electronic content) including live feeds, live feeds are text based update on actions such as an owner updating, a collaborator commenting on a task, etc. (0040)].

	As per claim 7, Pearl, Kochhar and Burman in combination teach the system of claim 4 as noted above and further teach wherein the instructions further cause the one or more processors to: receive a fourth user input indicating a selection of the first option, the first option including a second workflow stage that differs from the first workflow stage; and replace the first workflow stage with the second workflow stage [Burman, a workflow may be added to, edited and deleted for a social document (0027)].
	Since, workflow steps may be added and deleted, it follows that a step may be replaced.  

	Claim 11 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above.  
	Claim 12 includes similar subject matter to that of claim 2 and is rejected based on the same reasoning as stated for claim 2 as noted above.  
	Claim 13 includes similar subject matter to that of claim 3 and is rejected based on the same reasoning as stated for claim 3 as noted above.  
	Claim 14 includes similar subject matter to that of claim 4 and is rejected based on the same reasoning as stated for claim 4 as noted above.  
	Claim 15 includes similar subject matter to that of claim 5 and is rejected based on the same reasoning as stated for claim 5 as noted above.  
	Claim 16 includes similar subject matter to that of claim 6 and is rejected based on the same reasoning as stated for claim 6 as noted above.  
.  


Claims 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearl et al. (Patent Application Publication 2017/0048285; hereinafter referred to as Pearl) in view of Kochhar et al. (Patent Application Publication 2017/0076101; hereinafter referred to as Kochhar) in further view of Burman et al. (Patent Application Publication 2014/0201131; hereinafter referred to as Burman) in further view of Bashir et al. (Patent Application Publication 2013/0254699; hereinafter referred to as Bashir). 

	As per claim 8, Pearl, Kochhar and Burman in combination teach the system of claim 7 as noted above and further teach wherein the instructions further cause the one or more processors to: determine that the second workflow stage is associated with the first content element [Burman, for a selected highlighted (first indicator) social document such as RFP Response, the document specifics portion of the window illustrates workflow steps for the selected document, i.e. RFP draft 310 (0039)].
	Since, the workflow steps are displayed for a document, they are necessarily associated. 
	None of Pearl, Kochhar nor Burman explicitly teach: cause the application to display a second indicator corresponding to the second workflow stage when information regarding the first content element is being accessed in response to the determination that the second workflow stage is associated with the first content element.  
	However, Bashir teaches [Bashir, the user is notified that a document is locked for editing (0134)].  



	As per claim 9, Pearl, Kochhar and Burman in combination teach the system of claim 1 as noted above and further teach wherein the instructions further cause the one or more processors to: determine, during use of the application, that a second triggering event has occurred for a second content element, the second content element including a portion of the electronic content [Burman, a dashboard may display icons for managing workflows of a document (electronic content) including live feeds, live feeds are text based update on actions such as an owner updating, a collaborator commenting on a task (second triggering event), etc. (0040)] and [Kochhar, user permissions allow access to one or more portions of a document (0042)].



receive a third user input indicating a selection of the second workflow stage;
[Burman, the user may select an icon of the social document management application which may be a request to perform an action associated with the icon (0022), the owner may enter one or more steps to a document workflow, selecting workflows icon 320 may present the workflow management section of the user interface for editing the document workflow (0027)].

record, in response to receiving the third user input, an association between the second workflow stage and the second content element [Burman, the owner may add collaborators to specific steps of a workflow by selecting an add collaborators icon (0028), the owner may select a document type on the document landing page associated with a workflow (0029), the owner may assign tasks (association) to the social document using an icon, the assigned task is stored (0031)] and [Kochhar, user permissions allow access to one or more portions of a document (0042)].


	None of Pearl, Kochhar nor Burman explicitly teach: cause the application to display a second indicator corresponding to the second workflow stage when information regarding the second content element is being accessed in response to the determination that the second workflow stage is associated with the second content element.
	However, Bashir teaches [Bashir, the user is notified that a document is locked for editing (0134)].  
	Pearl, Kochhar and Burman in combination teach workflow events which occur in progression causing updates to shared document portions.  Bashir teaches notifying users when a document is unavailable.  The unavailable notification as taught by Bashir could have been combined with the workflow progression as described by Pearl to provide a method of notifying users when documents are unavailable.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one or ordinary skill in the art at the time of the invention.  One would have been motivated to combine the teachings to provide a method of notifying users when documents are unavailable.


	Claim 19 includes similar subject matter to that of claim 9 and is rejected based on the same reasoning as stated for claim 9 as noted above.  
	 



Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearl et al. (Patent Application Publication 2017/0048285; hereinafter referred to as Pearl) in view of Kochhar et al. (Patent Application Publication 2017/0076101; hereinafter referred to as Kochhar) in further view of Burman et al. (Patent Application Publication 2014/0201131; hereinafter referred to as Burman) in further view of Maeoka et al. (Patent Application Publication 2004/0233621; hereinafter referred to as Maeoka). 

 	As per claim 10, Pearl, Kochhar and Burman in combination teach the system of claim 4 as noted above and further teach the first option includes a second user interface element configured to receive information specifying a limited period of time during which the first indicator will be displayed [Burman, a workflow step may be highlighted indicating that the due date is within 48 hours according to predetermined time parameter (0055)].

	None of Pearl, Kochhar nor Burman explicitly teach: the instructions further cause the one or more processors to: receive a fourth user input specifying the period of time; associate, in response to receiving the fourth user input, the period of time with the first indicator; and cause the application to display the first indicator when information regarding the first content element is accessed during the specified period of time.
	However, Maeoka teaches the instructions further cause the one or more processors to: receive a fourth user input specifying the period of time [Maeoka, a user may enter a display time limit (0045)].  



cause the application to display the first indicator when information regarding the first content element is accessed during the specified period of time [Maeoka, a user may enter a display time limit is associated with a contribution to be displayed (0045)].

	Pearl, Kochhar and Burman in combination teach workflow events which occur in progression causing updates to shared document portions.  Maeoka teaches entering display time limits for displayed content.  The display time limits as taught by Maeoka could have been combined with the workflow progression as described by Pearl to provide a method of customizing displayed content according to time limits.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one or ordinary skill in the art at the time of the invention.  One would have been motivated to combine the teachings to provide a method of customizing displayed content according to time limits.

	Claim 20 includes similar subject matter to that of claim 10 and is rejected based on the same reasoning as stated for claim 10 as noted above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.L.H/Examiner, Art Unit 2161        


































/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161